Citation Nr: 1710959	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1945 until July 1975.  The Veteran served in the Asia Pacific Theater from 1946 to 1970; specifically, in Japan from November 1946 to November 1949 and from May 1953 to June 1955, and in the Republic of Vietnam from December 1969 to December 1970.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and notification letter by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the Veteran's May 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in December 2016, he withdrew such request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for chronic myelogenous leukemia.  He asserts that this disorder is the result of herbicide agents exposure in service.  

The Veteran's physical presence in Vietnam is verified by military personnel records; thus his exposure to herbicide agents is presumed.  Private treatment records confirm a current diagnosis of chronic myelogenous leukemia, first diagnosed in approximately 2011.  Although chronic myelogenous leukemia is not listed as a presumptive condition to herbicide agents exposure, Chronic B-cell leukemia is recognized as a disease that has been found to be associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Therefore, the Board finds that a VA examination for a medical opinion would be helpful in this case to determine whether the Veteran's particular type of leukemia is also related to his exposure to herbicide agents in service.  See Combee v. Brown, 5 Vet. App. 248 (1993); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

While on remand, the AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain relevant records identified which are not duplicative of records already in the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  After securing the proper authorizations where necessary, obtain all records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After the above records development has been completed, provide the Veteran with an appropriate examination to determine the nature and likely etiology of his chronic myelogenous leukemia.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  Then: 
a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the chronic myelogenous leukemia was caused or aggravated by the Veteran's military service, to include herbicide agents exposure  The examiner must also specifically address whether the Veteran had any type of chronic B-cell leukemia;  

b)  IF AND ONLY IF the examiner concludes that the Veteran does not have a chronic B-cell leukemia, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic myelogenous leukemia had its onset in or is otherwise related to his service, to include herbicide agents exposure.

The examiner is advised that it is insufficient to conclude that the Veteran's chronic myelogenous leukemia was not directly due to herbicide exposure because it is not on the list of diseases that are presumptively associated with herbicide exposure; and 

c). The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resorting to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

